           Case 1:19-cv-08683-SLC Document 45 Filed 08/07/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
RAFAEL PEREZ,

                                Plaintiff,

         against
                                                           CIVIL ACTION NO.: 19 Civ. 8683 (SLC)

                                                                              ORDER
ROSSY’S BAKERY & COFFEE SHOP INC. d/b/a
ROSSY’S BAKERY, and ROSELIA CABA, individually,

                                Defendants.



SARAH L. CAVE, United States Magistrate Judge.

         The Court held a Final Pre-Trial Conference today, August 7, 2020. Plaintiff’s translator is

approved. Plaintiffs’ Exhibits and Defendants’ Exhibit A are admitted. By Tuesday, August 11,

2020, Plaintiff’s counsel is directed to fix the lettering in Plaintiff’s Exhibits and provide a

corrected binder to the Court.

         Plaintiff is directed to file its objections to Defendants’ Exhibits B and C, attaching copies

of Plaintiff’s document requests and Defendants’ objections and responses, by Tuesday, August

11, 2020. Defendants are directed to file their response by Friday, August 14, 2020. The Court

will then rule on the admissibility of these exhibits and issue a Final Pre-Trial Order.


Dated:             New York, New York
                   August 7, 2020

                                                       SO ORDERED



                                                       _________________________
                                                       SARAH L. CAVE
                                                       United States Magistrate Judge
